                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION,
et al.,

                  Plaintiffs,

           v.                          Case No. 3:19-cv-00265-SLG

CHRIS HLADICK,                         (Consolidated)
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                  Defendants,

           v.

STATE OF ALASKA,

         Defendant-intervenor.


SALMONSTATE, et al.,

                  Plaintiffs,

           v.                             Case No. 3:19-cv-00267-SLG

CHRIS HLADICK,
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                  Defendants.




     Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 1 of 36
TROUT UNLIMITED,

                        Plaintiff,

               v.
                                                  Case No. 3:19-cv-00268-SLG
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                        Defendants.



                           ORDER RE MOTION TO DISMISS

      In 2014, the Environmental Protection Agency (“EPA”) proposed action under

the Clean Water Act (“CWA”) that would prohibit the U.S. Army Corps of Engineers

(“Corps”) from issuing a permit to allow development of the Pebble Mine. As a

result of litigation, EPA in 2017 sought public input on whether to suspend the

process it had begun. In 2018, the agency decided to leave its proposed action in

place. But EPA later reversed itself, withdrawing its proposed action on August

30, 2019. These lawsuits followed, challenging EPA’s August 2019 decision.1

      Before the Court at Docket 36 is Defendants’ Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b). Plaintiffs’ Joint Opposition is at Docket 38. Oral argument




1 Thesethree cases were consolidated by order of the Court on October 23, 2019. Docket
16. Pursuant to the Scheduling Order at Docket 27, Plaintiffs filed their opposition jointly.
The Court granted the State of Alaska’s motion to intervene on February 21, 2020. Docket
56.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 2 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 2 of 36
on the motion was held on March 2, 2020.2 For the reasons set forth below, the

motion to dismiss is granted.3

                                      BACKGROUND

        I.      Statutory Framework

        The Clean Water Act (“CWA”) provides that “the discharge of any pollutant

by any person shall be unlawful” unless it is in compliance with the Act’s

provisions.4 One such provision is CWA § 404, which authorizes the Corps to

issue permits for “dredged or fill material into the navigable waters [of the United

States] at specified disposal sites.”5 The CWA gives EPA the ability to exercise

an oversight authority over this process; the Corps’ permitting authority is made

subject to § 404(c), which provides, in full:

         The Administrator [of EPA] is authorized to prohibit the specification
         (including the withdrawal of specification) of any defined area as a
         disposal site, and he is authorized to deny or restrict the use of any
         defined area for specification (including the withdrawal of
         specification) as a disposal site, whenever he determines, after notice
         and opportunity for public hearings, that the discharge of such

2   See Docket 63 (Transcript of March 2, 2020 oral argument).
3 Due to the coronavirus pandemic, by Miscellaneous General Order 20-11, the District of
Alaska imposed a stay on all civil matters for 30 days, effective March 30, 2020. As the
presiding judge in this matter, the undersigned judge vacates the stay in this case to enter
this order, allow entry of final judgment, and the filing of any post-judgment motions. See
MGO-20-11 at 6–7. However, the parties may move or stipulate to extend any filing
deadlines.
4   33 U.S.C. § 1311(a).
533 U.S.C. § 1344(a); see 40 C.F.R. § 232.2 (defining “dredged material” and “fill
material”).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 3 of 36
             Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 3 of 36
       materials into such area will have an unacceptable adverse effect on
       municipal water supplies, shellfish beds and fishery areas (including
       spawning and breeding areas), wildlife, or recreational areas.6
In short, while the CWA vests the Corps with permitting authority for the discharge

of dredged and fill material, § 404(c) gives EPA the power to veto individual

permits.7

      EPA regulations govern the agency’s implementation of § 404(c). Under

these regulations, “[i]f the Regional Administrator has reason to believe after

evaluating the information available to him . . . that an ‘unacceptable adverse

effect’ could result from the specification or use for specification of a defined area

for the disposal of dredged or fill material, he may initiate” the § 404(c) process.8

If the Regional Administrator elects to initiate the process, the regulations set out

the procedural steps to be followed. First, the Regional Administrator must notify

the Corps, the owner of the disposal site, and the permit applicant of his intent “to

issue a public notice of a proposed determination to prohibit or withdraw” the



633 U.S.C. § 1344(c); see 33 U.S.C. § 1344(b) (subjecting Corps’ permitting authority “to
subsection (c) of this section”).
7 EPA can exercise this veto both before and after the Corps has made a permitting
decision. See Mingo Logan Coal Co. v. U.S. Envtl. Prot. Agency, 714 F.3d 608, 613 (D.C.
Cir. 2013) (“[T]he unambiguous language of subsection 404(c) manifests the Congress’s
intent to confer on EPA a broad veto power extending beyond the permit issuance.”).
8 40 C.F.R. § 231.3(a). EPA regulations define an “unacceptable adverse effect” as an
“impact on an aquatic or wetland ecosystem which is likely to result in significant
degradation of municipal water supplies . . . or significant loss of or damage to fisheries,
shellfishing, or wildlife habitat or recreation areas.” 40 C.F.R. § 231.2(e).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 4 of 36
         Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 4 of 36
dredged or fill material permit.9 If within 15 days of this notice, “it has not been

demonstrated to the satisfaction of the Regional Administrator that no

unacceptable adverse effect(s) will occur” or the Corps does not give notice that it

will take “corrective action” to address the Regional Administrator’s concerns, “the

Regional Administrator shall publish a notice of a proposed determination.”10 Once

this process is initiated, “the [Corps] . . . shall not issue [a] permit” until EPA takes

final action under § 404(c).11

           After providing for public notice and comment, the Regional Administrator

must either withdraw the proposed determination or make a recommended

determination to prohibit the discharge “because [it] . . . would be likely to have an

unacceptable adverse effect.”12            Before a proposed determination may be

withdrawn, the Administrator must be given an opportunity to review the decision.13

If the Administrator decides not to exercise review, the Regional Administrator




9   40 C.F.R. § 231.3(a)(1).
10   40 C.F.R. § 231.3(a)(2).
11   Id.
1240 C.F.R. § 231.5(a); see also 40 C.F.R. §§ 231.3(b)–(d), 231.4 (describing notice and
comment procedures).
1340 C.F.R. § 231.5(c). Any person who commented on the proposed determination must
also be given an opportunity to submit “recommendations concerning review.” Id.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 5 of 36
            Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 5 of 36
must give public notice of the withdrawal of the proposed determination. 14 The

regulations state that “[s]uch notice shall constitute final agency action.”15

           If the Regional Administrator instead makes a recommended determination,

he must send it, along with the administrative record, to the EPA Administrator “for

review.”16 The EPA Administrator must then “make a final determination affirming,

modifying, or rescinding the recommended determination.”17                    The regulations

require the final determination to include findings and “stat[ed] reasons,” and to be

published in the Federal Register.18

           Section 404(c) vetoes are rare. According to EPA, the agency “has used its

section 404(c) authority judiciously and sparingly, having completed only 13

section 404(c) actions in the 42-year history of the CWA.”19




14   40 C.F.R. § 231.5(c)(1).
15   Id.
16   40 C.F.R. § 231.5(b).
1740 C.F.R. § 231.6. A similar process occurs when the EPA administrator decides to
review the withdrawal of a proposed determination. See 40 C.F.R. § 231.5(c)(2).
1840 C.F.R. § 231.6. The regulation also defines this determination to be “final agency
action under section 404(c) of the Act.” Id.
19 Proposed Determination to Restrict the Use of an Area as a Disposal Site, 79 Fed. Reg.
42,314, 42,317 (July 21, 2014) [hereinafter “Proposed Determination”]; see also Coeur
Alaska, Inc. v. Se. Alaska Conservation Council, 557 U.S. 261, 303 n.5 (2009) (Ginsburg,
J., dissenting) (noting that EPA has “exercised [its § 404(c) authority] only a dozen times
over 36 years encompassing more than 1 million permit applications”).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 6 of 36
            Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 6 of 36
           II.      Factual Background

           In 2011, Northern Dynasty Minerals, which owns Pebble Limited Partnership

(“PLP”), notified the Securities and Exchange Commission of its “intention to

develop a large-scale mine at the Pebble Deposit,” located in the Bristol Bay

watershed in Southwest Alaska.20

           That same year, EPA “initiated an assessment to determine the significance

of the Bristol Bay watershed’s ecological resources and evaluate the potential

impacts of large-scale mining on these resources.”21 EPA used the information

submitted by PLP “to develop its mining scenarios” for the watershed assessment,

which it finalized in January 2014.22

           On July 21, 2014, EPA Region 1023 published a Notice of Proposed

Determination to restrict the use of certain waters in the larger Bristol Bay

watershed “as disposal sites for dredged or fill material associated with mining the




20Notification of Decision to Withdraw Proposed Determination to Restrict the Use of an
Area as a Disposal Site, 84 Fed. Reg. 45,749, 45,749 (Aug. 30, 2019) [hereinafter
“Withdrawal Decision”]. “The Pebble deposit is a large, low-grade, porphyry copper
deposit (containing copper-, gold-, and molybdenum-bearing minerals) that underlies
portions of the South Fork Koktuli River . . . , North Fork Koktuli River . . . , and Upper
Talarik Creek . . . watersheds.” Proposed Determination, 79 Fed. Reg. at 42,315.
21   Withdrawal Decision, 84 Fed. Reg. at 45,749.
22   Id.
 “EPA Region 10 is based in Seattle, and has responsibility for EPA matters in Alaska,
23

Washington, Oregon, and Idaho.” Docket 36 at 16 n.1.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 7 of 36
                 Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 7 of 36
Pebble deposit” under CWA § 404(c).24 The Proposed Determination explained

that the “Bristol Bay watershed is an area of unparalleled ecological value,

boasting salmon diversity and productivity unrivaled anywhere in North America.”25

It catalogued the wealth of salmon that spawn in Bristol Bay, noting that their

abundance and the sustainability of the resulting fishery were in large part due to

“the fact that its aquatic habitats are untouched and pristine.”26 EPA Region 10

stated that the discharge of dredged and fill material associated with mining the

Pebble deposit would “pose significant risks to the unparalleled ecosystem that

produces one of the greatest wild salmon fisheries left in the world.” 27 Region 10

therefore concluded that “[a]fter evaluating available information, [it] has reason to

believe that unacceptable adverse effects on fishery areas . . . could result from

the discharge of dredge or fill material associated with mining the Pebble

deposit.”28




24Withdrawal Decision at 45,749–50; see also Proposed Determination, 79 Fed. Reg.
42,314.
25   Proposed Determination, 79 Fed. Reg. at 42,315.
26   Id.
27Id. at 42,316. EPA explained that “[i]n simple terms, the infrastructure necessary to
mine the Pebble deposit jeopardizes the long-term health and sustainability of the Bristol
Bay ecosystem.” Id.
28   Id. at 42,318.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 8 of 36
           Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 8 of 36
           After the issuance of the Proposed Determination, PLP sued EPA claiming,

among other things, that the agency had violated the Federal Advisory Committee

Act.29       On November 25, 2014, PLP obtained a preliminary injunction that

prohibited EPA from moving forward with the § 404(c) process during the

pendency of the litigation.30

           On May 11, 2017, EPA and PLP settled several lawsuits related to the Pebble

deposit.31 The district court accordingly vacated the injunction and dismissed

PLP’s cases against EPA.32 As a part of the settlement, EPA agreed not to

proceed with the § 404(c) process until May 11, 2021, or until the Corps issued a

final environmental impact statement (“EIS”) evaluating PLP’s permit application,

whichever came sooner.33           The agency also agreed to “initiate a process to

propose to withdraw the Proposed Determination.”34

           Pursuant to the settlement agreement, EPA Region 10 issued a Proposal to

Withdraw the Proposed Determination on July 19, 2017.35 In the proposal, EPA


29   Withdrawal Decision, 84 Fed. Reg at 45,750.
30Pebble Ltd. P’ship v. Envtl. Prot. Agency, No. 3:14-cv-00171-HRH (D. Alaska Nov. 25,
2014) at Docket 90 (Order Granting Preliminary Injunction); see also Withdrawal
Decision, 84 Fed. Reg. at 45,750.
31   Withdrawal Decision, 84 Fed. Reg. at 45,750.
32   Id.
33   Id.
34   Id. (quoting May 11, 2017 settlement agreement).
35   Id.; see also Proposal to Withdraw Proposed Determination to Restrict the Use of an


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 9 of 36
             Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 9 of 36
sought public comment on three rationales for withdrawing of the Proposed

Determination: (1) to “[p]rovide PLP with additional time to submit a CWA Section

404 permit application to the Corps”; (2) to “[r]emove any uncertainty, real or

perceived, about PLP’s ability to submit a permit application and have that permit

application reviewed”; and (3) to “[a]llow the factual record regarding any

forthcoming permit application to develop.”36 The agency received over one million

public comments on the Proposal to Withdraw and held two public hearings.37

           On December 22, 2017, before EPA had reached a decision regarding the

withdrawal of the Proposed Determination, PLP applied to the Corps for a § 404

permit to develop a mine at the Pebble deposit.38 On March 1, 2018, EPA became

a “cooperating agency for development of the EIS for the Pebble project.” 39 The

Corps released a draft EIS (“DEIS”) for the permit application on February 20,

2019.40



Area as a Disposal Site, 82 Fed. Reg. 33,123 (July 19, 2017) [hereinafter “Proposal to
Withdraw”].
36Withdrawal Decision, 84 Fed. Reg. at 45,750; see also Proposal to Withdraw, 82 Fed.
Reg. at 33,124.
37   Withdrawal Decision, 84 Fed. Reg. at 45,750.
38   Id.
39   Id.
40 Id. EPA actively participated in the public comment period, submitting “over 100 pages
of comments to the Corps on the Draft EIS and over 50 pages of comments on the 404
[Public Notice].” Id.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 10 of 36
            Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 10 of 36
        On February 28, 2018, EPA Region 10 published its Decision not to Withdraw

the Proposed Determination.41 The agency explained that it “ha[d] decided not to

withdraw the 2014 Proposed Determination at this time,” and that it was

“suspend[ing] the proceeding to withdraw the Proposed Determination and

leav[ing] that Determination in place pending consideration of any other

information that is relevant to the protection of the world-class fisheries contained

in the Bristol Bay watershed in light of the permit application that has now been

submitted to the Corps.”42 EPA noted that two of the rationales for withdrawal on

which it had sought comment—to resolve uncertainty about PLP’s ability to submit

an application and to provide the company additional time to do so—were no

longer relevant in light of PLP’s permit application to the Corps.43 Regarding the

third rationale—allowing the factual record to develop—the agency “conclude[d]

that the factual record regarding the permit application can develop

notwithstanding the Proposed Determination” because EPA had discretion to




41Id.; see also Notification of Decision not to Withdraw Proposed Determination, 83 Fed.
Reg. 8,668 (Feb. 28, 2018) [hereinafter “Decision not to Withdraw”].
42Decision not to Withdraw, 83 Fed. Reg. at 8,670. EPA noted its “inten[t] at a future time
to solicit public comment on what further steps, if any, the Agency should take in the
section 404(c) process.” Id. at 8,671.
43   Id. at 8,670.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 11 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 11 of 36
consider any record developments before proceeding to the next step of the

§ 404(c) process.44

           On June 26, 2019, EPA’s General Counsel directed EPA Region 10 to revisit

its decision not to withdraw the Proposed Determination.45 The General Counsel

explained that “the suspension notice had created confusion” and “that by ’making

a decision one way or the other, the Region will provide much-needed clarity and

transparency to the public on this issue.’”46

           On August 30, 2019, EPA Region 10 published a notice of its Decision to

Withdraw the Proposed Determination.47 Region 10 recounted the long history of

the Proposed Determination and the developments that had occurred since its

issuance in 2014.48 The Region explained:

           EPA has carefully considered the positions articulated in 2014
           Proposed Determination and the 2017 and 2018 notices in light of the
           developments since they were published. First, the Corps’ DEIS
           includes significant project-specific information that was not
           accounted for in the 2014 Proposed Determination and, based on that
           information, the Corps has reached preliminary conclusions that in

44   Id.
45Withdrawal Decision, 84 Fed. Reg. at 45,750. EPA’s General Counsel “act[ed] by
delegated authority for the Administrator,” who had recused himself from this matter. Id.
46   Id. (quoting General Counsel’s memorandum).
47 See generally id. EPA Region 10 explained that additional notice and comment was
“not required under EPA’s regulations” and that it had “provided numerous opportunities
for the public to comment on . . . the rationale for EPA’s decision to withdraw the Proposed
Determination.” Id. at 45,756.
48   Id. at 45,749–50.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 12 of 36
            Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 12 of 36
         certain respects conflict with preliminary conclusions in EPA’s 2014
         Proposed Determination.         Second, there are other processes
         available now, including the 404(q) MOA process, for EPA to resolve
         any issues with the Corps as the record develops. EPA believes these
         processes should be exhausted prior to EPA deciding, based upon all
         information that has and will be further developed, to use its section
         404(c) authority. The issues relating to the development of the record
         align with EPA's original, July 2017 rationale for withdrawing the 2014
         Proposed Determination. For these reasons, Region 10 has now
         concluded that it is more appropriate to use well-established
         mechanisms to raise project-specific issues as the record develops
         during the permitting process and consider the full record before
         potential future decision-making on this matter, instead of maintaining
         a section 404(c) process that is now five years old and does not
         account for the voluminous information provided in the permitting
         process.49

EPA Region 10 further explained that it was “not basing its decision-making on

technical consideration or judgments about whether the mine proposal . . . results

in ‘unacceptable adverse effects’ under CWA section 404(c).”50

        Several groups challenged the Withdrawal Decision under the Administrative

Procedure Act (“APA”), seeking declaratory relief, injunctive relief, and vacatur of

the Withdrawal Decision.51 The three resulting lawsuits were consolidated into this




49 Id. at 45,752–53. Pursuant to CWA § 404(q), EPA and the Corps have signed a
memorandum of agreement that establishes procedures relevant to § 404 permits and
the § 404(c) process. See 33 U.S.C § 1344(q) (requiring EPA to enter into such
agreements to “minimize . . . duplication, needless paperwork, and delays in the issuance
of permits under this section”).
50   Withdrawal Decision, 84 Fed. Reg. at 45,756.
51Docket 1 at 34–38, ¶¶ 115–35; Case No. 3:19-cv-00267-SLG Docket 1 at 41–44, ¶¶
114–24; Case No. 3:19-cv-268-SLG Docket 1 at 47–51, ¶¶ 129–52.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 13 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 13 of 36
action on October 23, 2019.52 On December 10, 2019, EPA filed the instant motion

to dismiss.53

                                       JURISDICTION

        The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.54

                                    LEGAL STANDARD

        EPA moves for dismissal under Federal Rule of Civil Procedure 12(b).55 The

agency does not specify the subsection of Rule 12(b) under which it moves for

dismissal, but provides in its briefing the standards of review for both 12(b)(1)—

lack of subject-matter jurisdiction—and 12(b)(6)—failure to state a claim upon

which relief can be granted.56

        Due to the broad grant of power conferred to the courts by 28 U.S.C. § 1331,

“jurisdictional dismissals in actions premised on federal questions are

‘exceptional.’”57 They are only warranted “where the alleged claim under the

constitution or federal statutes clearly appears to be immaterial and made solely


52   Docket 16 (Order re Motions to Consolidate).
53   Docket 36.
54See Califano v. Sanders, 430 U.S. 99, 105 (1977) (explaining that 28 U.S.C. § 1331
“confer[s] jurisdiction on federal courts to review agency action, regardless of whether the
APA of its own force may serve as a jurisdictional predicate”).
55   Docket 36 at 2.
56   Docket 36 at 30.
57Leeson v. Transam. Disability Income Plan, 671 F.3d 969, 975 (9th Cir. 2012) (quoting
Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 14 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 14 of 36
for the purpose of obtaining federal jurisdiction or where such claim is wholly

insubstantial and frivolous.”58 In contrast, dismissal of a complaint for failure to

state a claim is appropriate “if a cognizable legal theory is absent or if the facts

alleged fail to suffice under a cognizable claim.”59 The practical effect of dismissal

under each of these rules may be the same, but they are legally distinct; “the

absence of a valid . . . cause of action does not implicate subject-matter

jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate the

case.”60

                                     DISCUSSION

        The Administrative Procedure Act (“APA”) “embodies a ‘basic presumption

of judicial review,’ and instructs reviewing courts to set aside agency action that is

‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.’”61 Section 701(a) of the APA, however, carves out two exceptions from this


58Safe Air for Everyone, 373 F.3d at 1039 (quoting Bell v. Hood, 327 U.S. 678, 682–83
(1946)).
59Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 487 (9th Cir. 2019) (emphasis
omitted) (quoting Eichenberger v. ESPN, Inc., 876 F.3d 979, 981 (9th Cir. 2017)).
60 Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998); see also United States
v. Park Place Assoc., Ltd., 563 F.3d 907, 923–24 (9th Cir. 2009) (discussing difference
between sovereign immunity and subject matter jurisdiction); cf. Allen v. Milas, 896 F.3d
1094, 1101 (9th Cir. 2018) (explaining that because “‘[j]urisdiction’ refers to ‘a court’s
adjudicatory authority,’ the term ‘properly applies only to ‘prescriptions delineating the
classes of cases (subject-matter jurisdiction) and the persons (personal jurisdiction)’
implicating [the court’s adjudicatory authority.’” (alterations in original) (quoting Reed
Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160–61 (2010))).
61   Dep’t of Commerce v. New York, __ U.S. __, 139 S. Ct. 2551, 2568 (2019) (first quoting


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 15 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 15 of 36
general rule of reviewability; relevant here, § 701(a)(2) forecloses review when

“agency action is committed to agency discretion by law.”62 EPA contends that §

701(a)(2) prohibits judicial review of the decision to withdraw a proposed § 404(c)

determination, and that dismissal of this consolidated action is therefore

warranted.63

        Application of § 701(a)(2) “requires careful examination of the statute on

which the claim of agency illegality is based.”64 The Supreme Court recently

explained:

         In order to give effect to the command that courts set aside agency
         action that is an abuse of discretion, and to honor the presumption of
         judicial review, we have read the § 701(a)(2) exception for action
         committed to agency discretion “quite narrowly, restricting it to ‘those
         rare circumstances where the relevant statute is drawn so that a court
         would have no meaningful standard against which to judge the
         agency’s exercise of discretion.’”65




Abbott Labs. v. Gardner, 387 U.S. 136, 140 (1967); then quoting 5 U.S.C. § 706(2)(A));
cf. Guerrero-Lasprilla v. Barr, 589 U.S. __, No. 18-776, slip op. at 6 (2020) (underscoring
“a familiar principle of statutory construction: the presumption favoring judicial review of
administrative action” (quoting Kucana v. Holder, 558 U.S. 233, 251 (2010)).
62 5 U.S.C. § 701(a)(2); see also Dep’t of Commerce v. New York, 139 S. Ct. at 2568
(“Review [under the APA] is not available, however, ‘to the extent that’ . . . the agency
action is ‘committed to agency discretion by law.’” (first quoting 5 U.S.C. § 701(a)(1); then
quoting 5 U.S.C. § 701(a)(2)).
63   See Docket 36 at 31–35.
64   Webster v. Doe, 486 U.S. 592, 600 (1988).
65Dep’t of Commerce v. New York, 139 S. Ct. at 2568 (quoting Weyerhaeuser Co. v. U.S.
Fish and Wildlife Serv., 586 U.S. __, 139 S. Ct. 361, 370 (2018)).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 16 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 16 of 36
The Supreme Court has “generally limited the exception to ‘certain categories of

administrative decisions that courts traditionally have regarded as “committed to

agency discretion.”’”66 These include “a decision not to institute enforcement

proceedings.”67

        In the seminal case of Heckler v. Chaney, the Supreme Court held that the

Federal Drug Administration’s decision not to use its enforcement powers under

the Food, Drug, and Cosmetic Act to prohibit the use of certain drugs for lethal

injection was unreviewable under the APA.68                The Court concluded that “an

agency’s decision not to take enforcement action should be presumed immune

from judicial review under § 701(a)(2).”69 The Supreme Court set forth several

rationales for its decision:

         (1) “an agency decision not to enforce often involves a complicated
         balancing of a number of factors which are peculiarly within its
         expertise,” such as allocation of resources and agency policies and
         priorities; (2) an agency is better equipped to make that balancing
         than a court; (3) an agency’s refusal to enforce does not implicate
         personal liberty or property rights, which courts are often called on to
         protect; and (4) an agency’s decision not to enforce is analogous to



66   Id. (quoting Lincoln v. Vigil, 508 U.S. 182, 191 (1993)).
67Id. (first citing Heckler v. Chaney, 470 U.S. 821, 831–32 (1985); then citing Webster,
486 U.S. at 600–01).
68   470 U.S. at 828–37.
69Id. at 832; see also City & Cty. of S.F. v. U.S. Dep’t of Transp., 796 F.3d 993, 1001 (9th
Cir. 2015) (“Heckler carved out a presumption of unreviewability of an agency’s decision
not to take enforcement action.”).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 17 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 17 of 36
         prosecutorial discretion, an arena in which courts have traditionally
         not interfered.70
The Supreme Court was careful to note, however, that this presumption is not

absolute; it “may be rebutted where the substantive statute has provided guidelines

for the agency to follow in exercising its enforcement powers.”71

        EPA argues that the exercise of its § 404(c) authority is akin to an

enforcement action and that the Withdrawal Decision is therefore presumptively

unreviewable.72 Plaintiffs disagree; they maintain that a § 404(c) veto is a

regulatory action, rather than an enforcement action.73 Plaintiffs focus on the

statute’s procedural requirements, which mandate a notice and comment period

and the development of an administrative record before a final determination may

be issued.74 Plaintiffs also argue that “unlike enforcement decisions,” a § 404(c)

veto “ha[s] only future effect.”75 They maintain that EPA’s decisions under § 404(c)




70   City & Cty. of S.F., 796 F.3d at 1001–02 (quoting Heckler, 470 U.S. at 832–33).
71   Heckler, 470 U.S. at 832–33.
72   Docket 36 at 35–36; Docket 42 at 9–11.
73   Docket 38 at 31–38.
74 Docket 38 at 31–33 (citing Massachusetts v. U.S. Envtl. Prot. Agency, 549 U.S. 497,
527 (2007) and Animal Legal Def. Fund v. U.S. Dep’t of Agric., 632 F. App’x 905, 907–08
(9th Cir. 2015)); see 33 U.S.C. § 1344(c) (requiring EPA to provide “notice and opportunity
for public hearings” and to “set forth in writing and make public [its] findings and [its]
reasons for making any determination” of an unacceptable adverse effect).
75   Docket 38 at 33–34 (quoting Animal Legal Def. Fund, 632 F. App’x at 907).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 18 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 18 of 36
therefore have “the hallmarks of reviewable regulatory authority rather than an ad

hoc enforcement decision.”76

           Plaintiffs primarily cite Massachusetts v. U.S. Environmental Protection

Agency to support this portion of their argument.77 The Supreme Court in that case

reviewed EPA’s denial of a petition for rulemaking under the Clean Air Act.78 The

Court never questioned whether the denial was reviewable—in fact, it noted that

“the affected party had an undoubted procedural right to file in the first instance”—

but rather discussed the appropriate standard of review.79 Unlike the Clean Air Act

provision at issue in that case, § 404(c) establishes no procedural right through

which private parties can spur the agency into action.80 Plaintiffs further argue that

the Withdrawal Decision should be reviewed as if it were the withdrawal of a

proposed rulemaking, but acknowledge that “[t]he Ninth Circuit does not have

precedential authority holding that courts may review an agency’s decision to

withdraw a voluntarily proposed rule.”81


76   Docket 38 at 35; see also Docket 63 at 30:7–32:2 (Oral Argument Transcript).
77   Docket 38 at 31–34.
78   549 U.S. 497, 527 (2007).
79   Id.
80 Compare 42 U.S.C. § 7607(b)(1) (establishing reviewability of denials of Clean Air Act
petitions for rulemaking) with 33 U.S.C. § 1344(c). See also Mass. v. EPA, 549 U.S. at
528 (“[T]he Clean Air Act expressly permits review of [the denial of a petition for
rulemaking].” (citing 42 U.S.C. § 7607(b)(1)).
 Docket 38 at 33 n.4. Plaintiffs instead cite to several District of Columbia Circuit cases,
81

which are not binding on the courts of this Circuit. Docket 38 at 33–34 (citing Int’l Union,


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 19 of 36
            Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 19 of 36
        Although § 404(c) requires the development of an administrative record upon

which EPA must base its ultimate veto decision, several elements of the statute

compel the Court’s conclusion that it is more closely analogous to an enforcement

action than a regulatory proceeding. To begin with, the definitions provided by the

APA itself would categorize a § 404(c) veto as a “sanction,” rather than a “rule.”

The APA defines a “rule” to be “an agency statement of general or particular

applicability and future effect designed to implement, interpret, or prescribe law or

policy.”82 A “sanction” on the other hand, is defined to include the “requirement,

revocation, or suspension of a license.”83 “License” is in turn defined to include

“an agency permit.”84 While a § 404(c) veto can be forward-looking, it has the

practical effect of denying or suspending a dredge-and-fill permit.85 It prohibits or


United Mine Workers of Am. v. U.S. Dep’t of Labor, 358 F.3d 40, 43–44 (D.C. Cir. 2004);
Williams Nat. Gas Co. v. FERC, 872 F.2d 438, 443 (D.C. Cir. 1989); Envtl. Integrity Project
v. McCarthy, 139 F. Supp. 3d 25, 38–39 (D.D.C. 2015)).
82 5 U.S.C. § 551(4); see also Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 95–96 (2015)
(“‘Rule’ . . . is defined broadly to include ‘statement[s] of general or particular applicability
and future effect’ that are designed to ‘implement, interpret, or prescribe law or policy.’”
(alteration in original) (quoting 5 U.S.C. § 551(4)).
83   5 U.S.C. § 551(10)(F).
84   5 U.S.C. § 551(8).
85 The Court disagrees with Plaintiffs’ assertion that § 404(c) vetoes only have future
effect. See Docket 38 at 33–34. The language of § 404(c) and its implementing
regulations make it clear that EPA can act to restrict ongoing discharges as well as to
prevent those that have not yet begun. See 33 U.S.C. § 1344(c) (authorizing EPA to act
“whenever” it makes the requisite determination); 40 C.F.R. § 231.2(c) (“Deny or restrict
the use of any defined area for specification is to deny or restrict the use of any area for
the present or future discharge of any dredged or fill material.” (emphasis added)). But §
404(c) vetoes would not constitute “rules” under the APA even if they did only prevent


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 20 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 20 of 36
restricts action by an individual permit holder; although this restriction may

implement the agency’s policy, it falls within the definition of “sanction” by the

APA.86

        Moreover, inaction under § 404(c) shares several of the characteristics of

non-enforcement that the Supreme Court identified in Heckler as warranting the

presumption of unreviewability in Heckler.87 First, as discussed above, and as

EPA argues, the § 404(c) vetoes “effectively enjoin discharges.”88 By not acting

under that section, therefore, EPA “does not exercise its coercive power” over an

individual permit holder or applicant.89

        Another rationale underlying the presumption of unreviewability that the

Supreme Court identified in Heckler was that decisions not to take enforcement



future discharges. The Act separately defines an “order” to be “a final disposition, whether
affirmative, negative, injunctive, or declaratory in form, of an agency in a matter other than
rule making but including licensing.” 5 U.S.C. § 551(6). Thus, the injunctive denial of a
permit would constitute an order, not a rule. See S.F. Herring Ass’n v. U.S. Dep’t of
Interior, 946 F.3d 564, 576 (9th Cir. 2019) (categorizing Park Service announcement that
commercial herring fishing was prohibited in Golden Gate National Recreation Area as
both order and sanction under 5 U.S.C. § 551).
86See S.F. Herring Ass’n, 946 F.3d at 577 (“[T]he Association is not challenging the
agency’s overarching rule on commercial fishing in national parks per se, but rather the
Park Service’s application and enforcement of that rule against individual commercial
herring fishermen . . . .”).
87See City & Cty. of S.F. v. U.S. Dep’t of Transp., 796 F.3d 993, 1001–02 (9th Cir. 2015)
(quoting Heckler, 470 U.S. at 832–33).
88   Docket 42 at 9–10.
89   Heckler v, 470 U.S. at 832 (emphasis omitted).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 21 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 21 of 36
action generally involve “a complicated balancing of a number of factors which are

peculiarly within [the agency’s] expertise.”90             This rationale also applies to

§ 404(c).91 That section “authorize[s]” EPA to take action “whenever” it determines

that a discharge of dredged or fill material will result in an “unacceptable adverse

effect.”92 As several courts have recognized, and as will be discussed more fully

below, this language grants EPA considerable discretion about when and whether

to initiate § 404(c) proceedings.93 The Corps reviews a high number of § 404


90   Id. at 831.
91 The parties discuss at some length whether the decision to withdraw a proposed
determination involves a complicated balancing of factors. See Docket 36 at 41–45;
Docket 38 at 49–54; Docket 42 at 16–23. But they largely dispute whether the Withdrawal
Decision at issue in this case articulated the factors that EPA considered, and the weight
assigned to each. See, e.g., Docket 38 at 52–54 (“[I]t is unclear what exactly EPA is
balancing [in the Withdrawal Decision].”). As Plaintiffs acknowledge, these arguments
bleed into the merits of the case. Docket 63 at 36:6–12 (Plaintiffs acknowledging that
“when we get down into evaluating the rationality, the sufficiency, the merits of these
explanations, that does start to feel more like a summary judgment, merits–type of issue,
not a question of reviewability on the Court’s part”). The Court has focused its inquiry on
the statutory language and asks at a general level whether this category of decision
involves complicated balancing. See Heckler, 470 U.S. at 835 (focusing on statutory
language); City & Cty. of S.F., 796 F.3d at 1002 (same).
92   33 U.S.C. § 1344(c).
93 See, e.g., Olmstead Falls v. U.S. Envtl. Prot. Agency, 266 F. Supp. 2d 718, 722–23
(N.D. Ohio 2003) (holding that decision not to initiate § 404(c) was unreviewable under 5
U.S.C. § 701(a)(2) given the “obvious discretionary nature of [EPA’s] veto power”);
Cascade Conservation League v. M.A. Segale, Inc., 921 F. Supp. 692, 698–99 (W.D.
Wash. 1996) (holding that § 404(c) does not create a duty to act that is reviewable under
either CWA citizen-suit provision or APA); Preserve Endangered Areas of Cobb’s History,
Inc. v. U.S. Army Corps of Eng’rs, 915 F. Supp. 378, 381 (N.D. Ga. 1995), aff’d 87 F.3d
1242 (11th Cir. 1996) (holding that “the explicit language of the CWA . . . mandate[s] [5
U.S.C. § 701(a)(2)’s] applicability to the EPA’s oversight authority afforded by [CWA §
404(c)].”); cf. Newport Galleria Grp. v. Deland, 618 F. Supp. 1179, 1181–85 (D.D.C. 1985)
(dismissing challenge to ongoing § 404(c) proceedings for lack of agency action but


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 22 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 22 of 36
permit applications;94 in addition to EPA’s initial determination regarding the

environmental effects of a specific project, considerations about resource

allocation and policy priorities would presumably affect the agency’s decision

whether to review          a particular permit application under § 404(c).95              These

considerations are clearly within the agency’s expertise.96

        Using similar reasoning, the Ninth Circuit recently held that the Department

of Transportation’s (“DOT”) decision not to take action analogous to a § 404(c)

veto—the ability, under the Pipeline Safety Act, to “reject the certification” of a

state’s regulatory jurisdiction over intrastate gas pipelines—was “a decision not to

enforce.”97      The Circuit explained that DOT “requires regulatory flexibility in

deciding how to allocate enforcement resources” because the agency “receives


noting that “Congress gave the EPA wide discretion to determine when to initiate
proceedings under section 404(c)”). But see All. to Save Mattaponi v. U.S. Army Corps
of Eng’rs, 515 F. Supp. 2d 1, 8 (D.D.C. 2007) (reviewing decision not to initiate § 404 (c)
proceedings because the “unacceptable adverse effect” clause “provides guidance,
however minimal, to assist the court in determining whether the agency abused
its . . . discretion”).
94See Coeur Alaska, Inc. v. Se. Alaska Conservation Council, 557 U.S. 261, 303 n.5
(2009) (Ginsburg, J., dissenting) (noting that the Corps had received “more than 1 million”
permit applications in 36 years).
95 But see All. to Save the Mattaponi, 515 F. Supp. 2d at 8 (holding that decision not to
initiate § 404(c) proceedings “does not involve to the same extent the difficult decisions
regarding manpower and allocation of resources that inform enforcement decisions and
give rise to the hesitancy to undertake judicial review”).
96   See City & Cty. of S.F. v. U.S. Dep’t of Transp., 796 F.3d 993, 1002 (9th Cir. 2015).
97Id. at 1002; see also id. at 1004 (describing DOT’s decision as “a close analog to a
decision not to enforce”).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 23 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 23 of 36
certifications from over fifty state authorities, and must choose where to expend its

resources in challenging a certification.”98             Relying on Heckler, the Circuit

concluded that the agency had made “a decision not to enforce” that was

“presumptively unreviewable under § 701(a)(2) of the APA.”99 Plaintiffs attempt to

distinguish this case by noting the many differences between the process by which

DOT can reject a state certification under the Pipeline Safety Act and the CWA’s

§ 404(c) veto.100 However, Plaintiffs overlook a stark similarity between the two

statutory provisions: each contains language that “makes clear that the decision

[not to act] is discretionary and therefore will involve balancing a number of

considerations, including availability and allocation of agency resources, the

predicted outcome of any hearing, and agency policies and priorities.”101




98   Id. at 1002.
99   Id.
100   Docket 38 at 35–36, 47 n.6.
101City & Cty. of S.F., 796 F.3d at 1002. The Pipeline Safety Act provides that DOT “may
reject [a] certification,” id. (alteration in original) (emphasis omitted) (quoting 49 U.S.C. §
60105(f)), while the CWA provides that EPA “is authorized” to prohibit a discharge of
dredged or fill material. 33 U.S.C. § 1344(c); cf Heckler v. Chaney, 470 U.S. 821, 835
(1985) (concluding that statute under which “‘[t]he Secretary is authorized to conduct
examinations and investigations’ . . . gives no indication of when an injunction should be
sought” (alteration and emphasis in original) (quoting 21 U.S.C. § 332)). Plaintiffs argue
that such discretionary language was relevant in San Francisco only because the Ninth
Circuit was reviewing the statute to determine whether it would overcome the presumption
of unreviewability that attaches to decisions not to enforce. Docket 38 at 47 n.6.
However, the Circuit also relied on that discretionary language to determine that the
presumption applied in the first place. City & Cty. of S.F., 796 F.3d at 1002.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 24 of 36
           Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 24 of 36
        Finally, at least one other court in this Circuit has applied Heckler’s

presumption of unreviewability to          EPA inaction under § 404(c).            In Cascade

Conservation League v. M.A. Segale, Inc., the district court dismissed several

claims stemming from the Corps’ determination that certain of the defendant’s

activities were “normal farming” and thus exempt from the CWA § 404’s permitting

requirements.102 Relevant here, the plaintiff relied on § 404(c) to argue that EPA

was required to review the Corps’ normal-farming determination, and sought

review of EPA’s failure to do so under both the CWA and the APA.103 Addressing

the CWA claim first, the court held that EPA’s inaction was not reviewable under

that statute’s citizen suit provision because the language of § 404(c) did not create

“a nondiscretionary duty to review every determination made by the Corps.”104 The

district court then dismissed the APA claim after a brief discussion, citing Heckler

and finding that the “[p]laintiff cannot overcome the presumption against

unreviewability of . . . EPA’s inaction.”105        Although the Cascade Conservation



102   921 F. Supp. 692, 696, 699 (W.D. Wash. 1996); see also 33 U.S.C. § 1344(f)(1)(A).
103   Cascade Conservation League, 921 F. Supp. at 698–99.
104Id. The CWA’s citizen suit provision allows judicial review of an “alleged . . . failure of
[EPA] to perform any act or duty under this Act which is not discretionary.” 33 U.S.C.
§ 1365(a)(2).
105Cascade Conservation League, 921 F. Supp. at 699; see also Preserve Endangered
Areas of Cobb’s History, Inc. v. U.S. Army Corps of Eng’rs, 915 F. Supp. 378, 381 (N.D.
Ga. 1995), aff’d 87 F.3d 1242 (11th Cir. 1996) (dismissing CWA citizen suit challenge to
EPA inaction under § 404(c) and finding that “the explicit language of the
CWA . . . mandate[s] [5 U.S.C. § 701(a)(2)’s] applicability to the EPA’s oversight authority


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 25 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 25 of 36
League court’s discussion of Heckler was limited, its conclusion is persuasive and

follows directly from Supreme Court precedent. Based on the foregoing and

applying the reasoning of Heckler, the Court determines that agency inaction under

§ 404(c) is entitled to a presumption of unreviewability.

         Plaintiffs also contend that the decision to withdraw a proposed

determination is materially different from the decision not to initiate § 404(c)

proceedings in the first place.106 Their inference is that the former should not be

presumed unreviewable even if the latter is.107 However, the reasoning of Heckler

applies equally to the decision to abandon an enforcement action as it does to the

decision not to initiate one in the first place.108 Further, while the Court has found

no case specifically discussing the withdrawal of a proposed § 404(c)


afforded by [CWA § 404(c)].”).
106   Docket 38 at 34, 37.
107See Docket 33–34 (“[E]ven if the decision to regulate is discretionary, the agency is
‘not free to terminate the rulemaking for no reason whatsoever.’” (quoting Int’l Union,
United Mine Workers of Am. v. U.S. Dep’t of Labor, 358 F.3d 40, 44 (D.C. Cir. 2004)))
108 In addition to the reasons discussed above, the Supreme Court in Heckler reasoned
that a presumption of unreviewability was appropriate because “an agency’s refusal to
institute proceedings shares to some extent the characteristics of the decision of a
prosecutor in the Executive Branch not to indict—a decision which has long been
regarded as the special province of the Executive Branch.” Heckler v. Chaney, 470 U.S.
821, 832 (1985). Prosecutors have nearly as much discretion to dismiss an indictment
as they do not to indict at all. See Fed. R. Crim. P. 48(a) (“The government may, with
leave of court, dismiss an indictment, information, or complaint.”); see also United States
v. Hayden, 860 F.2d 1483, 1487 (9th Cir. 1988) (holding that Rule 48(a) motions should
be granted if made in good faith and noting that “Rule 48(a) was not enacted for the
purpose of usurping the traditional role of the prosecutor to determine whether to
terminate a pending prosecution”).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 26 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 26 of 36
determination,109 the Seventh Circuit recently held that a similar action was

unreviewable under § 701(a)(2) of the APA.110 The plaintiff in that case challenged

EPA’s withdrawal of its CWA § 404(j) objection to a proposed dredge-and-fill permit

prepared by the State of Michigan after the agency concluded that a revised draft

submitted by the state had resolved its concerns.111                   The Seventh Circuit

characterized the § 404(j) objection as an enforcement action, relying heavily on

Heckler to conclude that “in the absence of any regulation addressing the basis for



109This is likely because withdrawal of proposed § 404(c) determination is an exceedingly
rare event. See Docket 38 at 22 (“Plaintiffs’ research has found only one other published
Federal Register notice withdrawing a proposed determination.” (citing 56 Fed. Reg.
58,247 (Nov. 18, 1991)); cf. Coeur Alaska, Inc. v. Se. Alaska Conserv. Council, 557 U.S.
261, 303 n.5 (2009) (Ginsburg, J., dissenting) (noting that EPA has “exercised [its § 404(c)
veto power] only a dozen times over 36 years”).
110 Menominee Indian Tribe of Wis. v. U.S. Envtl. Prot. Agency, 947 F.3d 1065, 1072–73
(7th Cir. 2020). The Seventh Circuit did not explicitly engage in a two-step analysis and
separately hold that the withdrawal of the § 404(j) objection was entitled to the
presumption of unreviewability as a decision not to take enforcement action; however, the
structure of the opinion and its heavy reliance of the portions of Heckler that establish that
presumption indicate that the Circuit treated EPA’s action as such. See, e.g., id. at 1072
(“Discretionary enforcement decisions reflect one category of agency decisions that the
Supreme Court has identified as unsuitable for judicial review.”).
111  Id. at 1069. When a state has assumed permitting authority from the Corps under
§ 404(h), EPA retains the authority to review and object to state-issued permits. 33 U.S.C.
§ 1344(j). If EPA objects to a state permit under § 404(j), the state must revise the permit
and resubmit it to EPA for review. Id. Plaintiffs maintain that Menominee is distinguishable
because § 404(c) does not implicate a “cooperative federalism scheme” like § 404(j), and
that therefore it does not involve a complicated balancing of factors. Docket at 50 at 5–6
(Response to Notice of Recent, Related Authority). But the Court looks to Menominee
not to determine whether § 404(c) confers an enforcement power on EPA, the question
Plaintiffs’ argument addresses, but to determine whether the abandonment of an
enforcement action should be accorded the same presumption of unreviewability as the
initial decision not to act.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 27 of 36
        Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 27 of 36
the decision to withdraw an objection, the choice is as committed to the agency’s

discretion as the decision to object in the first instance.”112 The Court agrees with

the Seventh Circuit’s reasoning, and finds that the Withdrawal Decision is

presumptively unreviewable.

        This presumption is not, however, absolute. It “may be rebutted” if § 404(c)

or its implementing regulations “provide[s] guidelines for the agency to follow in

exercising its enforcement powers.”113 The Supreme Court explained in Heckler

that “Congress may limit an agency’s exercise of enforcement power if it wishes,

either by setting substantive priorities, or by otherwise circumscribing an agency’s

power to discriminate among issues or cases it will pursue.”114 Plaintiffs argue that

the Clean Water Act provides such a limit by “set[ting] forth a factor that EPA must

consider”: the potential of a discharge of dredged or fill material to produce an

“unacceptable adverse effect.”115           Plaintiffs maintain that this factor and the

express purpose of the CWA—“to restore and maintain the chemical, physical, and




112   Menominee Indian Tribe of Wis., 947 F.3d at 1073.
113 Heckler, 470 U.S. at 832–33; see also Greater L.A. Council of Deafness, Inc. v.
Baldridge, 827 F.2d 1353, 1361 (9th Cir. 1987) (“[T]he Supreme Court’s holding in
[Heckler] does not bar judicial review when an agency’s regulations provide the Court
with law to apply.”).
114   Heckler, 470 U.S. at 833.
115   Docket 38 at 39–41 (citing 33 U.S.C. § 404(c) and its implementing regulations).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 28 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 28 of 36
biological integrity of the Nation’s waters”116—provide the Court with standards

sufficient to establish review of the Withdrawal Decision.117             EPA maintains that

neither the statute nor the regulations substantively limit EPA’s power to withdraw

a proposed § 404(c) determination.118

        Beginning with the statute, § 404(c) does not mention either proposed

determinations or their withdrawal. It instead “authorize[s]” EPA to veto a dredge-

and-fill permit “whenever [it] determines” that the discharge “will have an

unacceptable adverse effect.”119 As noted above, several courts have recognized

that this language grants EPA a considerable degree of discretion regarding when

to pursue a § 404(c) veto.120 For example, the district court for the Northern District

of Georgia explained that § 404(c)’s “use of the term ‘authorize’ (as opposed to

‘shall’) suggests a discretionary function.”121 That court ultimately concluded that

“[a]lthough [5 U.S.C. § 701(a)(2)] is, admittedly, to be construed narrowly, the


116   33 U.S.C. § 1251(a).
117   Docket 38 at 38–44.
118   Docket 36 at 36–41; Docket 42 at 11–16.
119   33 U.S.C. § 1344(c).
120   See supra note 94 and accompanying text.
121 Preserve Endangered Areas of Cobb’s History, Inc. v. U.S. Army Corps of Eng’rs, 915
F. Supp. 378, 381 (N.D. Ga. 1995), aff’d 87 F.3d 1242 (11th Cir. 1996). The court was
interpreting § 404(c) to determine whether it created a nondiscretionary duty such that
review was appropriate under 33 U.S.C. § 1365(a)(2). Id. However, the court relied on
Heckler in its analysis and later explained that “the APA judicial review mechanism does
not affect the finding set forth immediately above.” Id.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 29 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 29 of 36
explicit language of the CWA . . . mandate[s] its applicability to the EPA’s oversight

authority afforded by [§ 404(c)].”122           Indeed, the Supreme Court in Heckler

considered language similar to § 404(c)’s provision that the Administrator is

“authorized” to act. The Supreme Court contrasted an enforcement provision

under which the Secretary of Health and Human Services                      “is authorized to

conduct examinations and investigations,”123 with one providing that the Secretary

of Labor “shall investigate . . . [a] complaint and, if he finds probable cause to

believe that a violation . . . has occurred . . . he shall . . . bring a civil action.”124

The Supreme Court held that the former was unreviewable under 5 U.S.C.

§ 701(a)(2), but explained that the latter “was not ‘“beyond the judicial capacity to

supervise”’” because it “indicated that the Secretary was required to file suit if

certain ‘clearly defined’ factors were present.”125

            While § 404(c) identifies a factor that is necessary for the issuance of a veto—

an unacceptable adverse effect—it does not require the agency to act whenever

that factor is present.126 Nor does it require EPA to determine that the factor is not


122   Id.
123   Heckler, 470 U.S. at 835 (emphasis in original) (quoting 21 U.S.C. § 372).
124   Id. at 833 (second, third, and fourth alterations in original) (quoting 29 U.S.C. § 482).
125   Id. at 834 (quoting Bachowski v. Brennan, 502 F.2d 79, 87–88 (3d Cir. 1974)).
126The Court notes, however, that judicial review is available when EPA makes a final
determination and affirmatively finds that an unacceptable adverse effect will result from
the discharge of dredged or fill material in a specific watershed. See Bersani v. U.S. Envtl.
Prot. Agency, 674 F. Supp. 405, 419–20 (N.D.N.Y 1987), aff’d 850 F.2d 36 (2d Cir. 1988),


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 30 of 36
             Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 30 of 36
present before terminating proceedings once they have been initiated. Section

404(c) therefore lacks the type of mandatory language that “supplie[s] sufficient

standards to rebut the presumption of unreviewability” for decisions not to

enforce.127

        The regulations implementing § 404(c) provide no further guidance than the

statute      itself.    40    C.F.R.     §     231.5    provides     that    “[t]he   Regional

Administrator . . . shall,” after public notice and comment, “either withdraw the

proposed determination or prepare a recommended determination . . . because

the discharge of dredged or fill material at [the] site would be likely to have an

unacceptable adverse effect.”128             While the regulation requires the Regional

Administrator to take one of two procedural steps, it provides a standard to govern

only one of the available options. The Regional Administrator may only prepare a

recommended determination when he finds that an unacceptable adverse effect

would be likely. No such standard is associated with the decision to withdraw a

proposed determination.




cert. denied 489 U.S. 1089 (1989) (reviewing issuance of § 404(c) veto under APA).
127Heckler, 470 U.S. at 833. Plaintiffs maintain that a “focus on the absence of mandatory
language in Section 404(c) is a red herring” because “[j]udicial review is precluded only
when a statute provides no criteria whatsoever to evaluate an agency’s action.” Docket
38 at 38. However, Plaintiffs’ argument assumes that Heckler’s presumption of
unreviewability does not apply to § 404(c). See Docket 38 at 31–38.
128   40 C.F.R. § 231.5(a).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 31 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 31 of 36
        From this, one might infer that withdrawal is only appropriate when EPA

concludes that an unacceptable adverse effect would be unlikely. Indeed, Plaintiffs

look to the structure of the § 404(c) regulations, maintaining that their singular

focus is whether such an effect will occur.129 The Court reads the regulations

differently. They allow EPA to advance through the § 404(c) process as it makes

increasingly specific judgments regarding the potential for an unacceptable

adverse effect to occur.130 But the regulations also show that the agency can

explicitly constrain its discretion to terminate the process when it seeks to do so;

40 C.F.R. § 231.3(a)(2) affirmatively prohibits EPA from abandoning the § 404(c)

process before preparing a proposed determination unless the Corps

“has . . . demonstrated to the satisfaction of the Regional Administrator that no

unacceptable adverse effect(s) will occur.”131 The fact that 40 C.F.R. § 231.5(a)


129   Docket 38 at 40–41 (citing 40 C.F.R. §§ 231.3(a), 231.4(a), 231.5(a) 230.10(c)).
130See, e.g., 40 C.F.R. § 231.3(a) (providing that the Regional Administrator “may initiate”
the § 404(c) process if he “has reason to believe . . . that an ‘unacceptable adverse effect’
could result” from the discharge of dredged or fill material into a certain area (emphasis
added)).
131   40 C.F.R. § 231.3(a)(2). The regulation provides, in relevant part:
         If within 15 days of the receipt of the Regional Administrator’s notice [of his
         intent to prepare a proposed determination] under paragraph (a)(1) of this
         section, it has not been demonstrated to the satisfaction of the Regional
         Administrator that no unacceptable adverse effect(s) will occur or the
         District Engineer or state does not notify the Regional Administrator of his
         intent to take corrective action to prevent an unacceptable adverse effect
         satisfactory to the Regional Administrator, the Regional Administrator shall
         publish notice of a proposed determination in accordance with the
         procedures of this section.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 32 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 32 of 36
provides no such requirement before a proposed determination may be withdrawn

is telling.132

        Moreover, 40 C.F.R. § 231.5 does not require the Regional Administrator to

publicly explain his decision to withdraw a proposed determination.133 Instead, the

regulation only requires the Regional Administrator to notify the EPA Administrator

of his decision.134 If the EPA Administrator declines to review the decision to

withdraw, the Regional Administrator must then simply give notice of the

withdrawal, which “constitute[s] final agency action.”135 This is a stark contrast to

the issuance of a final determination, wherein the EPA Administrator must “make



Id. (emphasis added).
132Cf. City and Cty. of S.F. v. U.S. Dep’t of Transp., 796 F.3d 993, 1002 (9th Cir. 2015)
(“While the use of the word ‘shall’ elsewhere in the Pipeline Safety Act clearly indicates
that Congress had no trouble imposing duties on the Secretary, the relevant sections to
certification are peppered with the classic language of discretion.”).
133Plaintiffs assert that “the general requirements of reasoned agency decisionmaking”
provide the Court with law to apply to the Withdrawal Decision. Docket 38 at 42–43
(quoting Dep’t of Comm. v. New York, __ U.S. __, 139 S. Ct. 2551, 2568–69 (2019)).
Plaintiffs rely on Department of Commerce v. New York, where the Supreme Court
explained that “[t]he reasoned explanation requirement of administrative law, after all, is
meant to ensure that agencies offer genuine justifications for important decisions, reasons
that can be scrutinized by courts and the interested public.” 139 S. Ct. at 2575–76. But
these considerations cannot apply where the agency is not required to provide an
explanation in the first place. Indeed, Department of Commerce concerned a decision
about the census that the Secretary of Commerce was required to explain and that the
Supreme Court held was not entitled to a presumption of unreviewability under 5 U.S.C.
§ 701(a)(2). Id. at 2568–69, 2572 (citing 13 U.S.C. § 141(f), which the Court explained
“requires the Secretary to report to Congress about his plans for the census”).
134   40 C.F.R. § 231.5(c).
135   40 C.F.R. § 231.5(c)(1).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 33 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 33 of 36
findings . . . and state the reasons for the final determination.”136 The fact that the

regulation does not mandate a public explanation is further indication that the

decision to withdraw a proposed determination is committed to EPA’s discretion.137

The implementing regulations impose procedural requirements on the agency

before a proposed determination may be withdrawn, but none that provide the

Court with law to apply to the claims alleged in Plaintiffs’ complaints.138

        Apart from the statutory language, Plaintiffs rely primarily on Alliance to Save

the Mattaponi v. U.S. Army Corps of Engineers to support their argument that

§ 404(c) is subject to judicial review.139 In that case, the district court for the District

of Columbia reviewed the plaintiffs’ claim that EPA’s failure to initiate § 404(c)

proceedings was arbitrary and capricious under the APA.140 The district court

found that the “unacceptable adverse effect” language of § 404(c) “provides

guidance, however minimal, to assist the court in determining whether the agency



136 40 C.F.R. § 231.6; see also 33 U.S.C. § 1344(c) (requiring the Administrator to “set
forth in writing and make public his findings and his reasons for making any determination
under this subsection.”).
137 Cf. Massachusetts v. U.S. Envtl. Prot. Agency, 549 U.S. 497, 527 (2007) (noting that
unlike “decision[s] not to initiate an enforcement action,” denials of petitions for
rulemaking are “subject to special formalities, including a public explanation” (quoting Am.
Horse Prot. Ass’n, Inc. v. Lyng, 812 F.2d 1, 3–4 (D.C. Cir. 1987))).
138Plaintiffs do not claim that the Regional Administrator failed to comply with a procedural
requirement, such as not notifying the EPA Administrator of his decision.
139   See, e.g., Docket 38 at 40, 45 (citing 515 F. Supp. 2d 1 (D.D.C. 2007)).
140   All. to Save the Mattaponi, 515 F. Supp. 2d at 8.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 34 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 34 of 36
abused its . . . discretion.”141 The district court further found that EPA’s inaction

should not be accorded a presumption of unreviewability because it was “very

different from a decision not to enforce or prosecute: it is essentially a decision

(i.e., an action) to indirectly approve a permit.”142

            The Court does not find Mattaponi’s reasoning persuasive. It stands alone

among the decisions from other jurisdictions that have determined that the

agency’s failure to initiate § 404(c) proceedings is unreviewable under the APA.143

More importantly, as discussed above, the Court has determined that the decision

to withdraw a proposed determination is analogous to a decision not to enforce,

such that it is presumptively unreviewable. In reaching its contrary decision, the

court in Alliance to Save the Mattaponi reasoned that “the D.C. Circuit repeatedly

has read [Heckler] narrowly in cases involving agency inaction.”144 The Court is

aware of no such line of cases in the Ninth Circuit.

            The Court has not found any provision in either § 404(c) or its implementing

regulations to rebut the Withdrawal Decision’s presumption of unreviewability.

Plaintiffs protest that “EPA cannot ring the alarm that the proposed Pebble Mine


141   Id.
142   Id.
143   See supra note 94.
  515 F. Supp. 2d at 9 (citing Sierra Club v. Thomas, 828 F.2d 783 (D.C. Cir. 1987) and
144

Her Majesty the Queen in Right of Ontario v. U.S. Envtl. Prot. Agency, 912 F.2d 1525,
1531 (D.C. Cir. 1990)).


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 35 of 36
             Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 35 of 36
could have unacceptable adverse effects . . . , but then suddenly abandon its

concerns without any rational explanation.”145 However, the Court interprets the

text of the Clean Water Act to commit that decision to the agency’s discretion. The

Administrative Procedure Act forecloses review of Plaintiffs’ substantive

challenges to the Withdrawal Decision.146 Plaintiffs have therefore failed to state

a claim upon which relief can be granted, and the Court must grant EPA’s motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                       CONCLUSION

         In light of the foregoing, Defendants’ Motion to Dismiss Pursuant to Fed. R.

Civ. P. 12(b) at Docket 36 is GRANTED.147

         The Clerk of Court is directed to enter a Final Judgment in these

consolidated actions accordingly.




         DATED this 17th day of April, 2020 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




145   Docket 38 at 53–54.
146   See 5 U.S.C. § 701(a)(2).
147   Plaintiffs’ Motion for Summary Judgment at 48 is therefore DENIED as moot.


Case No. 3:19-cv-00265-SLG (consol.), Bristol Bay Econ. Dev. Corp., et al. v. Hladick, et al.
Order re Motion to Dismiss
Page 36 of 36
          Case 3:19-cv-00265-SLG Document 75 Filed 04/17/20 Page 36 of 36
